Citation Nr: 0030835	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98 - 18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of fracture 
of the right great toe, including arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1951 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The Board's review of the record in this case shows that the 
rating decision of June 1998 now on appeal denied the 
veteran's claim for service connection for residuals of 
fracture of the right great toe, including arthritis, on the 
grounds that such claim was not well-grounded.  On November 
9, 2000, the President signed into law H.R. 8464, Veterans' 
Claims Assistance Act for 2000, (Nov. 9, 2000; 114 Stat. 
2096), designated as Public Law No. 106-475.  That Public Law 
rewrites  38 U.S.C. § 5107 (to be codified as amended at  
38 U.S.C. § 5107) to eliminate the concept of a well-grounded 
claim, and redefines VA's duty to assist, including the 
provision of a medical examination, unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  This law is effective as of 
November 9, 2000, and must be applied to all pending appeals.  

The claim is Remanded to the RO for the following actions:

1.  The RO should again ask the veteran 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers from whom he 
has received treatment for his claimed 
residuals of fracture of the right great 
toe, including arthritis.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for residuals of 
fracture of the right great toe, 
including arthritis, on the merits, 
including consideration of any additional 
evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
Veterans Law Judge
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

